            Case 2:19-cv-01535-JAD-VCF Document 56 Filed 07/29/20 Page 1 of 2




1

2

3                                        UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                       ***
      MOTOWN HISTORICAL MUSEUM, INC.,
6
                            Plaintiff,
7                                                             2:19-cv-01535-JAD-VCF
      vs.
8                                                             ORDER
      JENNIFER REEVES, A/K/A, JIN JIN REEVES,
9
      et al,                                                  Plaintiff’s Motion for Leave to Amend Complaint
10
                                                              [ECF No. 55]
                                Defendants.
11

12          Before the Court is plaintiff Motown Historical Museum, Inc.’s motion for leave to amend the
13   complaint (ECF No. 55). The Court grants the motion: plaintiff has 7 days to file its amended complaint.
14          I.      Background
15          The scheduling order set the deadline to amend pleadings on May 12, 2020. (ECF No. 46).
16   Plaintiff Motown filed its motion for leave to amend late on July 10, 2020. (ECF No. 55). Plaintiff seeks
17   leave to file a First Amended Complaint, it wishes to: (1) eliminate its contributory trademark
18   infringement claim; (2) add a new claim for trademark counterfeiting pursuant to 15 U.S.C. Section
19   1114; and (3) to clarify its bases for the causes of action currently pled. (ECF No. 55 at 2-3). Defendants
20   did not file a response.
21          II.     Discussion
22          “[A] party may amend its pleading only with the opposing party's written consent or the court's
23   leave.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has found that a court may deny as untimely a
24   motion filed after the scheduling order cut-off date where no request to modify the order has been made.
25

                                                          1
            Case 2:19-cv-01535-JAD-VCF Document 56 Filed 07/29/20 Page 2 of 2




1    U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1104 (9th Cir. 1985). The

2    standard for good cause under Rule 16(b) requires the court to evaluate the movant’s diligence in

3    attempting to meet the order’s requirement and seeking to amend. Johnson v. Mammoth Recreations,

4    975 F.2d 604, 607 (9th Cir. 1992). “Five factors are taken into account to assess the propriety of a

5    motion for leave to amend: bad faith, undue delay, prejudice to the opposing party, futility of

6    amendment, and whether the plaintiff has previously amended the complaint.” Johnson v. Buckley, 356

7    F.3d 1067, 1077 (9th Cir. 2004). Under LR 7-2(d), the failure of an opposing party to file points and

8    authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for

9    attorney’s fees, constitutes a consent to the granting of the motion.

10          Plaintiff has not previously sought leave to amend the complaint. The Court notes that the

11   plaintiff filed its motion for leave to amend after the amended pleading deadline. The defendants have

12   not filed oppositions and the time to do so has passed. The defendants have thus consented to the

13   granting of the instant motion. The Court finds that plaintiff has been diligent in filing the motion and

14   that there is no evidence that plaintiff’s proposed amendment is made in bad faith, for the purpose of

15   undue delay, or that defendants will be prejudiced. Plaintiff’s new claim is closely related to its claims in

16   the original complaint.

17          Accordingly,

18          IT IS ORDERED that plaintiff Motown, LLC’s motion for leave to amend its complaint (ECF

19   No. 55) is GRANTED.

20          IT IS FURTHER ORDERED that plaintiff has until Wednesday, August 5, 2020 to file its

21   amended complaint.

22          IT IS SO ORDERED.

23          DATED this 29th day of July 2020.
                                                                   _________________________
24                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
25

                                                           2
